USDC IN/ND case 4:18-cv-00102-JTM-APR document 11 filed 03/20/19 page 1 of 2


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF INDIANA
                           HAMMOND DIVISION


                                        )
LINDA L. FORDHAM                        )
          Plaintiff,                    )
                                        ) CAUSE NO.       4:18-cv-102
     vs.                                )
                                        )
HERITAGE ACCEPTANCE CORPORATION         )
          Defendant.                    )


   ORDER AND NOTICE OF RULE 16 PRELIMINARY PRETRIAL CONFERENCE

     In accordance with Federal Rule of Civil Procedure 16, this

cause is now set for a Pretrial Conference before Magistrate

Judge Andrew P. Rodovich to be held on the 5th day of April,

2019, at 11:00 A.M. (CDT).      The conference will be in person

unless prior approval is given from the court.

     Counsel and/or parties shall indicate whether their clients

are willing to consent to transfer this case to a Magistrate

Judge for all purposes, including trial, by executing and

submitting the consent form.       The consent form shall be executed

and returned to the Clerk’s Office by one of the following means:

by email at hmdclerks@innd.uscourts.gov, by the United States

mail, by personal delivery, or by orally consenting during the

preliminary pretrial conference.       Pursuant to General Order 2018-

2, counsel or parties shall submit their consent forms not later

than 21 days after the preliminary pretrial conference.

     At the conference counsel shall be prepared to address the

following:

     1.    A proposed Discovery Plan under Federal Rule of Civil

Procedure 26(f) to be filed no later than five (5) business days
USDC IN/ND case 4:18-cv-00102-JTM-APR document 11 filed 03/20/19 page 2 of 2


prior to the pretrial conference.         Counsel are directed to the

court's website, www.innd.uscourts.gov,          under “Forms/Civil Case

Forms” for a suitable form of report and discovery plan ("Report

of Parties' Planning Meeting").          At the conference the court will

address those topics listed at Rule 16(b) and (c).          Failure to

timely file the report and proposed discovery plan may result in

the imposition of sanctions in accordance with Rule 16(f).            At

the conference, it is anticipated that the court will approve or

modify the Report of Parties' Planning Meeting and set deadlines.

     2.   Consideration of the various forms of Alternative

Dispute Resolution ("ADR"), including mediation.          If mediation is

selected, the parties shall identify the mediator and in the

event counsel cannot agree on a mediator then the court will make

the selection.    Counsel may review the list of mediators located

on the court's website under http://www.innd.uscourts.gov/Mediation ,

prior to the preliminary pretrial conference.

     ENTERED this 20th day of March 2019.


                                   s/ANDREW P. RODOVICH
                                   United States Magistrate Judge




                                     2
